Citation Nr: 0605449	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to January 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from  July 2002 and July 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Boston, 
Massachusetts Regional Office (RO).  The July 2002 rating 
decision denied service connection for Raynaud's disease and 
the July 2003 rating decision denied service connection for 
post-traumatic stress disorder (PTSD).  

The veteran was afforded a hearing before a Veterans Law 
Judge (VLJ) at the RO (Travel Board hearing) in May 2005; 
however, an August 2005 letter reflects that the May 2005 
hearing was not recorded.  In September 2005 the Board 
remanded the case so the veteran could be afforded a new 
hearing.  The veteran testified before another VLJ at a 
hearing at the RO in December 2005.  A transcript of that 
hearing is of record.  Both VLJs are signatories to this 
decision.


FINDINGS OF FACT

1.  Raynaud's disease was first demonstrated by medical 
evidence many years after service and has not been shown by 
competent medical evidence to be etiologically related to 
service.  

2.  The veteran has a current diagnosis of PTSD related to 
in-service stressors that are supported by credible evidence.  


CONCLUSIONS OF LAW

1.  Raynaud's disease was not incurred in or aggravated by 
active service; nor can such condition be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  PTSD was incurred as a result of trauma in service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  


A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

In December 2002 the RO sent the veteran a VCAA letter 
regarding his claim for service connection for Raynaud's 
disease.  In April 2003 the RO sent the veteran a VCAA letter 
regarding his claim for service connection for PTSD.  Both of 
these letters advised him of the information and evidence 
required to grant service connection for his conditions.  The 
most recent hearing included a detailed discussion of the 
evidence needed to substantiate the claims.

The December 2002 VCAA letter satisfied the second and third 
elements of the duty to notify by advising the veteran of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  
Specifically, the letter explained that VA would help the 
veteran get such things as medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  

Finally, with respect to the fourth element, the December 
2002 and April 2003 VCAA letters asked the veteran to send 
information describing additional evidence he wanted VA to 
obtain on his behalf or to send the evidence itself.  These 
letters informed the veteran where and when to send such 
information and evidence.  Further notice of the fourth 
element of the duty to notify was provided by the inclusion 
of 38 C.F.R. § 3.159(b) in the Pertinent Laws; Regulations; 
Rating Schedule Provisions section of the March 2003 
statement of the case (SOC) and the August 2004 SOC.  These 
letters, together with the SOCs, served to advise him to 
submit any information or evidence in his possession that 
pertained to his claims.  

In this case, some notice was given after the initial AOJ 
adjudication.  VCAA notice should be given before an initial 
AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Delayed notice, however, is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  The veteran has not alleged, nor does the record 
suggest, any prejudice from the delayed notice.

The Board finds all required notice was given.  See Mayfield.


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records, 
service personnel records, and VA and private treatment 
records and associated them with the claims file.  

The VCAA requires VA to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran was afforded a VA examination to evaluate 
Raynaud's disease in July 2002.  No opinion was provided as 
to the etiology of the disease.  Such an opinion is not 
required.  As will be discussed below, there is no competent 
evidence suggesting that the disease may be related to 
service.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



III.  Legal Analysis
A.  Raynaud's Disease

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The first element of service connection, a current diagnosis 
of Raynaud's disease, is clearly met in this case as both 
outpatient treatment records and the July 2002 VA examination 
have included diagnoses of Raynaud's disease.

There is also competent evidence of an injury in service.  
The veteran has reported, as he is competent to do, exposure 
to cold in service.  

There is no competent evidence linking Raynaud's disease to 
service.  While the veteran has made the claim of a nexus 
between exposure to the cold in service and his current 
Raynaud's disease, as a lay person, he would not be competent 
to express an opinion as to medical causation, as he has not 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In his formal claim for service connection, the veteran 
indicated that the onset of Raynaud's disease was in December 
2001.  Medical records associated with the claims file in 
support of his claim first indicate a diagnosis of Raynaud's 
disease in September 2001.  He has not reported any 
continuity of symptomatology since service.  

The fact that the record does not reflect any evidence of 
Raynaud's disease until over 25 years after service, weighs 
against the finding of a nexus between the current condition 
and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).  

Service incurrence will be presumed for certain chronic 
diseases, including Raynaud's disease, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The first medical report indicating a diagnosis of Raynaud's 
disease is from September 2001.  At his hearing before the 
undersigned, the veteran testified that his current Raynaud's 
disease started as Raynaud's syndrome in his early 20s.  The 
veteran's Form DD 214 reflects that he was discharged at age 
17.  Therefore, there is no evidence of record, or 
suggestion, that the current Raynaud's disease was manifest 
to a degree of 10 percent within one year of separation and a 
grant of service connection on a presumptive basis cannot be 
entertained.  

Service connection will also be provided for chronic diseases 
identified in service and at any time after service.  
38 C.F.R. § 3.303(b).  The service medical records do not 
identify Raynaud's disease, and there is no other competent 
evidence identifying the disease in service.

In the absence of competent evidence of a link between the 
current Raynaud's disease and service, the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  PTSD

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy 
and is claiming a combat related stressor.  38 C.F.R. § 
3.304(f)(1).

If, as in this case, the veteran did not engage in combat and 
is not claiming a combat related stressor, the veteran's lay 
testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians, pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The first element of a successful service connection claim is 
clearly met in this case as the VA outpatient treatment 
reports reveal consistent diagnoses of PTSD.  The second 
element, a link between current PTSD and an in-service 
stressor, is also satisfied.  Medical professionals have 
consistently attributed the current PTSD to military sexual 
trauma (MST).  This is included in the many diagnoses in the 
VA outpatient treatment records and, specifically, expressed 
in the opinion included in a January 2005 letter from the 
veteran's therapist.  

The therapist noted that while MST was not reported in the 
service medical records, there were "discrepancies" in the 
record, including the extended length of time the veteran 
spent in recruit training, and the report that he was 
transferred twice in basic training.  These "discrepancies" 
are confirmed in the service personnel records.  

Similarly, the veteran's reported substance abuse following 
separation from service, as indicated in the outpatient 
treatment records and as testified to at the hearings, offer 
further support of behavioral changes which act to 
corroborate the veteran's stressors.  These behavior changes 
provide credible supporting evidence of the in-service 
stressors.

In light of the applicable law, and upon consideration of the 
record, the Board finds that the evidence is at least in 
equipoise, with respect to whether the veteran has PTSD 
linked to an in-service stressor event.  After resolving 
reasonable doubt in the veteran's favor the Board finds that 
service connection for PTSD is warranted.  







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for Raynaud's disease is 
denied.  

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  




			
	ROBERT E. SULLIVAN	MARK D. HINDIN
	Veterans Law Judge	Acting Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
LAWRENCE M. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


